Per Curiam.
Respondent was admitted to practice by this Court in 1997. The Supreme Court of Pennsylvania ordered her disbarment in August 1998. She was admitted in Pennsylvania in 1984.
It appears that, in 1996, respondent converted to her own use $1,000 belonging to her clients. Thereafter, she ignored letters from the clients asking for the money and in reply to the inquiry from the Pennsylvania disciplinary authorities, she falsely represented that she had returned the $1,000 to the clients and, in fact, forwarded a fabricated letter indicating the return of the money to the disciplinary authorities.
We grant the unopposed motion by petitioner, the Committee on Professional Standards, for an order imposing reciprocal discipline upon respondent (see, 22 NYCRR 806.19) and, under the circumstances, order respondent’s disbarment in this State (see, e.g., Matter of Sturgis, 242 AD2d 831).
*761Mercure, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and her name is stricken from the roll of attorneys, effective immediately and until further order of this Court; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another, and is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules (22 NYCRR 806.9) regulating the conduct of disbarred attorneys.